DETAILED ACTION
	
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The prior art of record, taken alone or in combination, fails to disclose or render obvious a three-dimensional antenna element comprising, among other things, a fourth radiation part, disposed on the first plane and coupled to the third radiation part; a first shorting element, disposed on the second plane and coupled between the second radiation part and the surface of the conductive substrate; a second shorting element, disposed on the second plane and coupled between the third radiation part and the surface of the conductive substrate.
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Farrar et al., Wang et al., Shih, Koskiniemi et al., Liu et al., Li et al., Chen et al. and Tu et al. are cited as of interested and illustrated a similar structure to a three-dimensional antenna element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845